DETAILED ACTION

Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment received September 1, 2022.  Claims 1, 7, and 9 were amended.  Claims 1-10 are pending.
The objection to claim 9 set forth in the last office action is withdrawn due to the amendment received September 1, 2022.
The rejection of claims 1, 3-6, and 8 under 35 U.S.C. 102(a)(1) as being anticipated by KR 10-2010-0007639 A is withdrawn due to the amendment received September 1, 2022.
The rejection of claims 1 and 3-7 under 35 U.S.C. 102(a)(1) as being anticipated by CN 106632185 A is withdrawn due to the amendment received September 1, 2022.
The rejection of claims 1-6, 8, and 10 under 35 U.S.C. 102(a)(1) and 102(1)(2)as being anticipated by Yamaki et al. (WO 2017/022730) and under 35 U.S.C. 102(a)(2) over family equivalent document US 2019/0006591 is withdrawn due to the amendment received September 1, 2022.
The rejection of claims 1-10 under 35 U.S.C. 103 as being unpatentable over Mujica-Fernaud et al. (US 2015/0155491 A1) is withdrawn due to the amendment received September 1, 2022.
The rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over KR 10-2010-0007639 A is withdrawn due to the amendment received September 1, 2022.
The rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over CN 106632185 A is withdrawn due to the amendment received September 1, 2022.
The rejection of claims 1-10 under 35 U.S.C. 103 as being unpatentable over Yamaki et al. (WO 2017/022730) and also as being unpatentable over family equivalent document US 2019/0006591 is withdrawn due to the amendment received September 1, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 3 recites R5 is hydrogen or deuterium, but parent claim 1 already limits R5 to only hydrogen or deuterium.  Accordingly, it is unclear how claim 3 further limits claim 1.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 107459466 A (cited on 09/30/2022 I.D.S.).  [Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.]
CN ‘466 discloses at least the following compound (see bottom of page 14 of patent document):

    PNG
    media_image1.png
    158
    171
    media_image1.png
    Greyscale
.  
The compound corresponds to instant formula 1 where instant formula 2 bonds at the Ra position and instant Ar2 is formula 3b. See also compound at bottom of page 18 where an Ar2 corresponds to formula 3b.
	In addition, the following formula is disclosed at the top of page 15 of the patent document per instant claim 8:

    PNG
    media_image2.png
    162
    198
    media_image2.png
    Greyscale

See also compound at top of page 19 where an Ar2 corresponds to formula 3b. (See also full disclosure of example compounds, pages 12-26).
	Compounds disclosed by CN ‘466 including phenanthrene groups anticipate instant formula 1 compounds.

Claims 1-3, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 10-2017-0055621 A (cited on 12/12/2019 I.D.S.).
KR ‘621 discloses at least the following compound 10 , which anticipates instant formula 1 (see page 5 of patent document):

    PNG
    media_image3.png
    121
    370
    media_image3.png
    Greyscale
.
The compound 10 corresponds to instant formula 1 where Ar1 bonds at Rb, L1 is heteroarylene, Ar2 is biphenyl, L2 is single bond.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2019/083122 A1.
[The applied reference has common inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.]
[Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.]
	WO ‘122 discloses the following compounds, which anticipate formula 1 of independent claim 1 and at least one compound included within instant claim 9 (see page 11):

    PNG
    media_image4.png
    133
    153
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    127
    153
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    154
    323
    media_image6.png
    Greyscale
.
Regarding claim 10, at least one example device was made with compound 6 (see Table at top of page 35, see page 27 compound 6).

Claims 1-7, 9, and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ha et al. (US 2020/0365814 A1) .
[The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.]
[Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.]
	US ‘814 discloses at least the following compounds that anticipate instant formula 1:

    PNG
    media_image7.png
    283
    234
    media_image7.png
    Greyscale
(‘814 page 734) 
    PNG
    media_image8.png
    283
    218
    media_image8.png
    Greyscale
(page 728) 
    PNG
    media_image9.png
    222
    226
    media_image9.png
    Greyscale
(page 717) 
    PNG
    media_image10.png
    222
    232
    media_image10.png
    Greyscale
(page 713) 
    PNG
    media_image11.png
    318
    223
    media_image11.png
    Greyscale
(page 706).
The following compound 1 is disclosed at par. 116:

    PNG
    media_image12.png
    232
    236
    media_image12.png
    Greyscale
.
Regarding claim 10, an example device was made using compound 1 in a layer (see par. 253, page 463 and see par. 250-251 on page 461).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over CN 107459466 A (cited on 09/30/2022 I.D.S.).  [Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.]
CN ‘466 discloses at least the following compound (see bottom of page 14 of patent document):

    PNG
    media_image1.png
    158
    171
    media_image1.png
    Greyscale
.  
The compound corresponds to instant formula 1 where instant formula 2 bonds at the Ra position and instant Ar2 is formula 3b. See also compound at bottom of patent document page 18 (number at bottom of page) where an Ar2 corresponds to formula 3a.
	In addition, the following formula is disclosed at the top of page 15 of the patent document:

    PNG
    media_image2.png
    162
    198
    media_image2.png
    Greyscale

See also compound at top of page 19 where an Ar2 corresponds to formula 3a. (See also full disclosure of example compounds, pages 12-26).
	Regarding claim 10, CN ‘466 does not appear to show one of the above discussed compounds that anticipate instant formula 1 in an example device embodiment, but does show other specifically disclosed exemplified compounds as part of example devices (see par. 331 and 356 Tables); however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a device structure using any one of the specifically disclosed example compounds taught for a layer of a device.  One would expect to achieve a functional device including the specific compounds with a predictable result and a reasonable expectation of success.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2017-0055621 A (cited on 12/12/2019 I.D.S.).
KR ‘621 discloses at least the following compound 10 , which anticipates instant formula 1 (see page 5 of patent document):

    PNG
    media_image3.png
    121
    370
    media_image3.png
    Greyscale
.
The compound 10 corresponds to instant formula 1 where Ar1 bonds at Rb, L1 is heteroarylene, Ar2 is biphenyl, L2 is single bond.
Regarding claim 10, KR ‘621 does not appear to show one of the above discussed compounds that anticipate instant formula 1 in an example device embodiment, but does show other specifically disclosed exemplified compounds as part of example devices (see Table par. 93); however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a device structure using any one of the specifically disclosed example compounds taught for a layer of a device.  One would expect to achieve a functional device including the specific compounds with a predictable result and a reasonable expectation of success.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2003/0118866).
Oh et al. discloses the following formula for an organic light emitting device, which is a monoamine compound when m+n is 1 (i.e., m is 1 and n is zero) (see abstract, par. 48-53):
 
    PNG
    media_image13.png
    147
    210
    media_image13.png
    Greyscale
.
A core “Z” is A1 or A2-Q-A3 (see par. 49) and groups may include at least phenyl, biphenyl, phenanthrene (bonding lines shown into the terminal rings), triphenylene, fluorene with phenyl groups (see par. 71). L1 and L2 are aromatic hydrocarbon or heterocycle (see par. 54) and may be specifically selected as at least phenyl, biphenyl, phenanthrene (bonding position shown corresponding to instant Ra), terphenyl, fluorene substituted by phenyls (see par. 72).  The disclosed groups encompass groups required within compounds of instant claims 1-9.  While it does not appear an example compound is shown where at least one from among the Z, L1, or L2 is the fluorene with phenyl groups and another from among the Z, L1, or L2 is selected from phenanthrene in combination, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have formed a monoamine compound having groups as defined within Oh et al. and also meet the limitations of formula 1 compounds as claimed, because Oh et al. clearly teaches forming an amine compound for a layer of an EL device having groups the same as groups of the instantly claimed compounds.  One would expect to achieve functional compounds for an operational device within the disclosure of Oh et al. with a predictable result and a reasonable expectation of success.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7, 9,  and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 16/760,173 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘173 claims a device that comprises a formula 1in a layer (see claim 1) 

    PNG
    media_image14.png
    197
    370
    media_image14.png
    Greyscale

and the formula encompasses instant formula 1 compounds where Ar3 of ‘173 is selected as hydrogen and Ar1 and Ar2 are aryl or heteroaryl where at least one is fluorene substituted with phenyl (see claim definitions and see phenyl substituted fluorene group within claim 3 on at least page 65 of the 09/07/2022 ‘173 claim set).  Therefore, given the overlap between the present claims and the copending claims, it would have been within the skill level of, as well as obvious to, one of ordinary skill in the art to use compounds which are both disclosed by copending Application No. 16/760,173 and encompassed by the scope of the present claims and thereby arrive at the present invention. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786